Exhibit 10.1

 

Confidential portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission under a confidential treatment
request. The redacted terms have been marked in this exhibit at the appropriate
place with “XXX”.

 

September 17, 2018

 

XXX

 

Re: Purchase of Sand from CARBO Ceramics Inc.

 

Ladies and Gentlemen:

 

The purpose of this letter agreement (this “Agreement”) is to set forth the
terms and conditions governing the sale of sand for hydraulic fracturing
(“Sand”) by CARBO Ceramics Inc. (“Seller”) to XXX (“Buyer”).  The Buyer and
Seller may be referred to herein collectively as the “Parties” and each
individually, as a “Party”.

 

 

1.

Available Sand.  During the term of this Agreement, Seller agrees to make
available for purchase by Buyer the types of Sand, and quantities of each,
specified on Exhibit A attached hereto.  

 

 

2.

Purchase and Sale.  Buyer will provide Seller with a forward looking sixty (60)
day estimated volume forecast within five (5) Business Days of the first day of
each calendar month (each a “Volume Forecast”).  Each Volume Forecast will
include the type(s) and quantity of Sand requested by Buyer and the estimated
delivery date(s) for such Sand.  Following the Parties review of each Volume
Forecast, the Parties will work in good faith to revise, if necessary, any
purchase orders and sales order confirmations, so that such documents conform to
the most recent Volume Forecast delivered by Buyer.  Buyer will provide Seller
with an initial Volume Forecast on the Effective Date (as defined herein).  If,
at any time, Seller does not reasonably believe it will be able to meet the then
current Volume Forecast, Seller will provide immediate written notice to Buyer.

 

 

3.

Price and Payment.

 

 

(a)

The initial price per ton for each type of Sand sold hereunder is set forth on
Exhibit A.  The prices set forth on Exhibit A will be valid through October 31,
2020.  The prices set forth on Exhibit A, as may be modified by other provisions
in this Agreement, will continue for each Renewal Term (as defined herein)
unless the Seller provides Buyer with new proposed pricing at least ninety (90)
days prior to the expiration of the Initial Term (as defined herein) or Renewal
Term, as applicable.  The Parties must agree in writing to any modifications to
Exhibit A.

 

 

(b)

The prices set forth on Exhibit A do not include sales or use taxes now or
hereafter imposed, directly or indirectly, by any governmental authority or
agency with respect to the sale, delivery, consumption or use of Sand. Buyer
shall pay such taxes directly or reimburse Seller for any such taxes which it
may be required to pay.  

 

 

(c)

In accordance with Section 6, all prices for Sand are F.O.B. from Seller’s
transload facility in XXX (the “Primary Facility”).

 

 

(d)

Contracted rail freight rates and/or associated fuel surcharges (FSC) incurred
by Seller in connection with the delivery of Sand to the Primary Facility may
vary during the life of

1

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

 

this Agreement due to market conditions beyond Seller’s control.  The Parties
agree to review, negotiate and revise (if necessary) the prices set forth on
Exhibit A every May 1st and November 1st to capture any increases or decreases
to contracted rail freight rates and/or associated fuel surcharges (FSC)
incurred by Seller in connection with the delivery of Sand to the Primary
Facility.  

 

 

(e)

All undisputed amounts for Sand purchased from Seller pursuant to this Agreement
are due and payable, and shall be paid by Buyer, within (i) in the case of
payments made using the Account (as defined herein), fifteen (15) days of
receipt of an invoice from Seller setting forth the amount due and a description
of Sand delivered to Buyer (including quantity, sieve size, delivery date(s) and
price of the Sand; each an “Invoice”); or (ii) in the case of payments made
using any other payment method, thirty (30) days of receipt of an
Invoice.  Invoices must be received by 12:00pm (noon) Central Standard Time to
be effectively received on a Business Day (as defined herein).  Invoices
received after 12:00pm (noon) Central Standard Time are deemed received the
following Business Day.  If the day on which any payment on an Invoice is due is
not a Business Day, the relevant payment shall be due upon the Business Day
immediately prior to the due date.   “Business Day” means any day except a
Saturday, Sunday, or a Federal Reserve Bank holiday.  A Business Day shall open
at 8:00 a.m. and close at 5:00 p.m. Central Standard Time.  All Prices hereunder
are in U.S. Dollars, and all payments shall be made in such currency.

 

 

(f)

In addition to other payment methods, the Parties may mutually agree, in
writing, that Seller will accept payments from Buyer’s proposed electronic
payment account or card (the “Account”) with XXX (the “Bank”).  For each payment
from the Account, the Bank will either, at the election of Seller, (i) withhold
a portion of each payment as a transaction cost in accordance with the Banks in
accordance with the Banks CPA rates which can be located at any time on
https://www.mastercard.us/content/dam/mccom/en-us/documents/merchant-interchange-rates.pdf
under the heading “Large Ticket MPG/Commercial Payments Account” (the “Fee”); or
(ii) invoice Seller monthly for all Fees related to the payments during the
preceding month.  If Seller elects to have the Fee withheld pursuant to (d)(i)
above, Buyer will pay the face value of each Invoice from the Account, and
Seller agrees to accept, in full satisfaction of each Invoice, the amount
deposited into Seller’s account by Bank.  If Seller elects to have the Bank bill
the Seller monthly for the Fee, Seller agrees to pay the Fee to Bank in full
each month.  The Parties agree to review, negotiate and revise (if necessary)
the prices set forth on Exhibit A every May 1st and November 1st to capture any
increases in the Fee charged by the Bank.

 

 

(g)

If Buyer, in good faith, disputes the amount of any Invoice, or any part
thereof, Buyer will pay Seller such amount, if any, which is not in dispute in
accordance with this Section 3 and will provide Seller written notice of the
disputed amount, accompanied by supporting documentation to support the disputed
amount, on or before the Invoice due date.  Upon ultimate resolution of the
disputed portion of the Invoice, Buyer will pay Seller the amount owed, if
any.  If the Parties are unable to resolve such dispute within thirty (30) days
of notice provide hereunder, either Buyer or Seller may pursue any remedy
available at law or in equity to enforce its rights under this Agreement.

 

 

4.

General Terms of Sale.  The sale of all Sand pursuant to this Agreement shall be
governed by those general terms of sale as set forth on Exhibit C attached to
this Agreement; provided, in the event

2

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

 

of a conflict or inconsistency between the terms set forth on Exhibit C and the
terms of this Agreement, the terms of this Agreement shall govern and control.

 

 

5.

Working Capital Prepayment.  Upon the Parties execution of the first Purchase
Order for Sand from the Primary Facility, Buyer will make an initial payment to
Seller equal to (a) 50,000, multiplied by (b) the price set forth on Exhibit A
for the type of Sand initially requested by Buyer, in writing, for delivery at
the Primary Facility (the “Prepayment Amount”).  Seller will use the Prepayment
Amount for the acquisition of Sand for the Primary Facility.  Seller will
provide Buyer with accurate Invoices for all Sand purchased pursuant to this
Agreement, however, Buyer will not be obligated to pay Seller (in accordance
with Section 3) for any Sand delivered to Buyer until such time as the U.S.
Dollar value of Buyer’s Sand purchases exceed the Prepayment Amount.

 

 

6.

Delivery.  Unless otherwise agreed to in writing by the Parties, delivery of
Sand to Buyer shall be F.O.B. from the Primary Facility.  Title and risk of loss
for Sand shall pass from Seller to Buyer upon loading the Sand into the truck or
other mode of transportation designated by Buyer for delivery at the Primary
Facility.

 

 

7.

Exclusivity.

 

 

(a)

Seller.  Except as otherwise set forth in Section 10, during the term of this
Agreement the Primary Facility will be solely dedicated to the delivery of Sand
to Buyer and Seller will not, without the express written consent of the Buyer,
utilize the Primary Facility to sell or otherwise distribute Sand or any similar
products to third-parties.

 

 

(b)

Buyer.  Seller hereby acknowledges that nothing in this agreement will limit or
restrict, in any way, Buyer or its affiliate’s ability to purchase or sell Sand,
including the negotiation, execution and performance of definitive transaction
documents related thereto.

 

 

8.

Term of Agreement.  The term of this Agreement shall become effective upon the
earlier of (i) November 1, 2018; or (ii) the date the first Purchase Order for
Sand from the Primary Facility is executed by the Parties (the “Effective Date”)
and, unless earlier terminated as provided elsewhere in this Agreement or by the
mutual written agreement of the Parties, continue until 11:59pm Central Standard
Time on October 31, 2020 (the “Initial Term”).   On each anniversary of the
Effective date, this Agreement will automatically be extended for an additional
twelve (12) month period (each a “Renewal Term”); provided however, either Party
may terminate this Agreement in its sole discretion at the end of the Initial
Term or Renewal Term, if applicable, by providing the other Party with at least
sixty (60) days written notice prior to the end of the applicable term.  In the
event Seller is holding funds on account for Buyer at the time this Agreement is
terminated, Seller will return all such funds (less any amounts owed to Seller
hereunder) to Buyer within three (3) Business Days.

 

 

9.

Volume.

 

 

(a)

XXX worth of Sand from Seller during the Initial Term.  XXX Buyer will purchase
all Sand required by its frac crew(s) operating in XXX from Seller in accordance
with the terms of this Agreement.  

 

 

(b)

In the event Buyer purchases less Sand from Seller than reflected on the then
applicable

3

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

 

Volume Forecast, and such failure to purchase directly results in demurrage
charges at the Primary Facility associated with the delivery of Sand to the
Primary Facility, the Buyer agrees to pay demurrage charges of
$55/day/railcar.  Upon Buyer’s written request, Seller agrees to use reasonable
efforts to find an alternative buyer for any Sand delivered to the Primary
Facility in accordance with the then applicable Volume Forecast but not
ultimately purchased by Buyer (“Excess Sand”).  Seller will receive a 5%
commission from Buyer on the sale of Excess Sand.

 

 

(c)

Seller will use its best efforts to source all Sand delivered to Buyer at the
Primary Facility from Seller’s existing facility in Marshfield, Wisconsin.  In
the event Seller is unable to deliver enough Sand from Marshfield, Wisconsin to
the Primary Facility to meet the applicable Volume Forecast, Seller has the
right to:

 

 

i.

XXX (the “Secondary Facility”) at the prices set forth on Exhibit A.  In order
to offset increased final mile delivery charges related to Buyer taking delivery
of Sand at the Secondary Facility, Seller will subtract from the prices set
forth on Exhibit A the applicable trucking freight differential (per ton) set
forth on Exhibit B based upon Buyer’s final delivery location.  Trucking freight
rates may vary during the life of this Agreement due to market conditions beyond
the Parties control.  The Parties agree to review, negotiate and revise (if
necessary) the trucking freight differentials set forth on Exhibit B every May
1st and November 1st to capture any increases or decreases in trucking freight
rates.

 

 

ii.

Supply Buyer with Sand (commonly known as “Northern White” and which meets the
specifications requested by Buyer in the applicable Volume Forecast) acquired by
Seller in region to cover any shortfall, if, in the good faith belief of Seller,
it better meets the needs of the Parties.  Seller will be responsible for all
transportation charges to the Primary Facility for Sand acquired by Seller
pursuant to this Section 9(c)(ii).  The prices for Sand pursuant to this Section
9(c)(ii) will be the prices (per sieve size) for Sand at the Primary Facility as
set forth on Exhibit A.    

 

 

10.

Seller Shortfall Remedies.  

 

 

(a)

For a period of ten (10) days after any sixty (60) day period in which Buyer
fails to take delivery of a quantity of Sand sufficient, in the good faith
estimate of the Parties, XXX sixty (60) day time period, Seller shall have the
right to do one or more of the following: (1) begin selling Sand to third
parties, which sales will not violate Section 7(a); (2) immediately terminate
this Agreement upon written notice to Buyer; or (3) proceed with invoicing any
fees due to Seller under Section 9(b).

 

 

(b)

In the event Buyer fails to take delivery of a quantity of Sand sufficient, in
the good faith estimate of the Parties, XXX, then either Party will have the
right to terminate this contract immediately upon written notice to the other
Party.

 

 

11.

Buyer Shortfall Remedies.  

 

 

(a)

If Buyer is running XXX, then for a period of ten (10) days after any sixty (60)
day period that Seller fails to supply Buyer with the type, quality and quantity
of Sand required, in

4

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

 

the good faith estimate of the Buyer, XXX, Buyer shall have the right to
immediately terminate this Agreement upon written notice to Seller.

 

 

(b)

If Buyer is running XXX, then for a period of ten (10) days after any sixty (60)
day period that Seller fails to supply Buyer with the type, quality and quantity
of Sand required, in the good faith estimate of the Buyer, to run all of Buyers
frac crews during such period, Buyer shall have the right to immediately
terminate this Agreement upon written notice to Seller.

 

 

(c)

In the event Seller fails to supply Buyer with the type, quality and quantity of
Sand required, in the good faith estimate of the Buyer, XXX, if Buyer is XXX or
(ii) all of Buyers frac crews, if Buyer is running fewer XXX, each for a period
of one hundred and twenty (120) consecutive days, then either Party will have
the right to terminate this contract immediately upon written notice to the
other Party.

 

 

12.

Miscellaneous.

 

 

(a)

Force Majeure.  Either Party may suspend performance under this Agreement (other
than Buyer’s payment obligations for Sand actually delivered) due to acts of God
or of the public enemy; natural disasters, including, but not limited to, fires,
floods, and other weather related incidents; riots; strikes; freight embargoes;
any existing or future laws, or acts of the Federal or of any State Government
(including any orders, rules or regulations issued by any official or agency of
any such government) affecting the conduct of the Party’s business; and any
cause beyond the reasonable control of a Party.  If a force majeure event occurs
and prevails for a continuous period in excess of thirty (30) days, then the
Parties shall enter into good faith discussions with a view to alleviating its
effects, or agreeing upon alternative arrangements.  If the Parties are unable
to agree upon alternative arrangements within thirty (30) days of entering
discussions, either Party may terminate this Agreement by providing written
notice to the other Party.

 

 

(b)

Assignment. This Agreement shall inure for the benefit of and be binding on the
respective heirs, successors and permitted assigns of each Party, provided that
no Party shall assign or transfer or purport to assign or transfer any of its
rights or obligations hereunder except with the written consent of the other
Party.

 

 

(c)

Entire Agreement; Amendment.  This Agreement, which includes all exhibits and
schedules, constitutes the entire agreement between the Parties with regard to
the purchase and sale of Sand, superseding all prior agreements or provisions
agreed to by the Parties, whether written or oral.  Notwithstanding the
foregoing, nothing in this Agreement will supersede the confidentiality
obligations contained in that certain Confidentiality Agreement, dated September
12, 2018, by and between Seller and Buyer. This Agreement may not be amended,
changed, modified, waived or discharged, and no change, modification, waiver or
amendment of any provision will be effective, except by written instrument
executed by an authorized officer of each Party hereto.

 

 

(d)

Governing Law; Waiver of Jury Trial. This Agreement shall be interpreted,
construed and governed by the laws of the State of Texas, without reference to
choice of law principles thereof that might apply the laws of another
jurisdiction.  Each Party irrevocably consents

5

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

 

to the exclusive jurisdiction to the state and federal courts sitting in Harris
County, Texas in any proceeding arising out of or in connection with this
Agreement.  THE PARTIES HEREBY WAIVE, TO THE MAXIMUM EXTENT ALLOWABLE UNDER
APPLICABLE LAW, ALL RIGHTS TO A TRIAL BY JURY FOR ANY CLAIM OR CONTROVERSY
ARISING FROM OR RELATING TO THIS AGREEMENT.

 

 

(e)

Waiver of Damages.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN,
NEITHER PARTY SHALL BE LIABLE IN AN ACTION INITIATED BY ONE AGAINST THE OTHER
FOR PUNITIVE, EXEMPLARY, SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES RESULTING
FROM OR ARISING OUT OF THIS AGREEMENT, OR DEFAULT IN THE PERFORMANCE HEREOF,
WHETHER BASED UPON CONTRACT, TORT (INCLUDING NEGLIGENCE OR STRICT LIABILITY),
WARRANTY OR ANY OTHER LEGAL THEORY, REGARDLESS OF WHETHER ANY SUCH DAMAGES WERE
FORESEEABLE, WHETHER SUCH PARTY WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES
OR LOSSES.

 

 

(f)

Attorney’s Fees.  If any dispute arises between the Parties with respect to the
matters covered by this Agreement which leads to a proceeding to resolve such
dispute, the prevailing party in such proceeding will be entitled to receive its
reasonable attorneys’ fees, expert witness fees and out-of-pocket costs incurred
in connection with such proceeding, in addition to any other relief it may be
awarded.

 

 

(g)

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, and such
counterparts together shall constitute one instrument. The execution and
delivery of this Agreement by each party hereto may be evidenced by facsimile or
other electronic transmission (including scanned documents delivered by email in
pdf format), which will be binding upon all parties hereto.

 

 

(h)

Headings.  The headings of the sections of this Agreement are for convenience
only and shall not be considered in construing or interpreting any of the terms
or provisions hereof.

 

 

(i)

Notices.  All notices, requests, consents, waivers and other communications
given or made pursuant to this Agreement will be in writing and will be deemed
effectively given upon the earlier of actual receipt or:  (a) personal delivery
to the Party to be notified; (b) when sent, if sent by electronic mail to the
recipient’s electronic mail address during normal business hours of the
recipient, and if not sent during normal business hours, then on the recipient’s
next Business Day (provided any notice sent by electronic mail shall be
confirmed promptly by U.S. mail); (c) three (3) Business Days after having been
sent by registered or certified mail, return receipt requested, postage prepaid;
or (d) one (1) Business Day after the Business Day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next Business Day
delivery, with written verification of receipt.  All communications will be sent
to the respective Parties at their address as set forth below:

 

If to Buyer, addressed to:

 

XXX

 

With a copy (which shall not constitute notice) to:

6

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

 

XXX

 

If to Seller, addressed to:

 

CARBO Ceramics Inc.

575 North Dairy Ashford, Suite 300

Houston, Texas  77079

Attn: Tim Kriegshauser

Email: Tim.Kriegshauser@carboceramics.com

Fax: ______________________

 

With a copy (which shall not constitute notice) to:

 

CARBO Ceramics Inc.

575 North Dairy Ashford, Suite 300

Houston, Texas  77079

Attn: General Counsel

Email: Robert.Willette@carboceramics.com

Fax: 281-921-6491

 

Very truly yours,

 

CARBO CERAMICS INC.

 

By: /s/ Don P Conkle

Name: Don P Conkle

Title: Vice President

 

 

ACKNOWLEDGED and AGREED this 26 day of September, 2018.

 

XXX

 

 

By: XXX

Name:XXX

Title:  XXX




7

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

EXHIBIT A

 

Sand Types, Pricing and Quantity

 

Primary Facility; XXX

 

Sieve Size

Pricing (per ton)

Estimated Monthly Quantity (tons)

Estimated Contract Quantity (tons)

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

 

Secondary Facility; XXX

 

Sieve Size

Pricing (per ton)

Estimated Monthly Quantity (tons)

Estimated Contract Quantity (tons)

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

 

 

 

8

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

EXHIBIT B

 

Trucking Rate Differentials

Miles

Terminal

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

XXX

 

 

 

 

 

Rate/Mile - 42,000 lbs

Terminal

XXX

XXX

XXX

XXX

XXX

$         XXX

$   XXX

$   XXX

$   XXX

XXX

$         XXX

$   XXX

$   XXX

$   XXX

 

 

 

 

 

Differential

$           XXX

$     XXX

$     XXX

$     XXX

 

 

 

 

 

XXX

2 Year Term

 

 

 

XXX

$            XXX

 

 

 

XXX

$            XXX

 

 

 

XXX

$            XXX

 

 

 

XXX

$            XXX

 

 

 

XXX

$            XXX

 

 

 

XXX

$            XXX

 

 

 



9

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

EXHIBIT C

 

General Terms and Conditions

 

CARBO CERAMICS INC.

TERMS AND CONDITIONS OF SALE

 

Capitalized terms not otherwise defined herein shall have the meanings given to
such terms in the letter agreement between CARBO Ceramics Inc. and XXX, dated
September 17, 2018.

 

 

1.

AGREEMENT OF SALE, ACCEPTANCE:  Any acceptance contained herein is expressly
made conditional on Buyer's assent to any terms contained herein that are
additional to or different from those proposed by Buyer in its purchase order
and, hence, any terms and provisions Buyer's purchase order which are
inconsistent with the terms and conditions hereof shall not be binding on the
Seller. Terms contained herein that are additional to or different from those in
the Agreement will be interpreted in accordance with Section 4 of the Agreement
to which these General Terms and Conditions are attached as Exhibit C.  Unless
Buyer shall notify Seller in writing to the contrary as soon as practicable
after receipt hereof, acceptance of the terms and conditions hereof by Buyer
shall be deemed made and, in the absence of such notification, the sale and
shipment by the Seller of the goods covered hereby shall be conclusively deemed
to be subject to the terms and conditions hereof.

 

 

2.

WARRANTY: Seller warrants that Sand supplied by the Seller are free from defects
in materials and workmanship, provided, however, Seller shall have no obligation
or liability under this warranty unless it shall have received prompt written
notice specifying any such defect no later than five (5) business days from the
date of delivery to Buyer. Buyer’s sole and exclusive remedy shall be for Seller
to replace such portion of nonconforming goods, at no charge to Buyer, at the
Primary Facility by such reasonable date as Buyer may request and to reimburse
Buyer for any transportation, transloading or other costs incurred with respect
to such Sand excluding charges for non-productive time on the well site. No Sand
shall be returned to Seller without Seller's prior written consent and will be
returned at Seller’s expense. THE WARRANTY SPECIFIED IN THIS PARAGRAPH IS THE
SOLE AND EXCLUSIVE WARRANTY RELATING TO THE SAND AND IS IN SUBSTITUTION FOR AND
IN LIEU OF ANY AND ALL WARRANTIES, EXPRESS OR IMPLIED OR STATUTORY, INCLUDING
THE WARRANTY OF MERCHANTABILITY AND THE WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE, AS WELL AS ANY WARRANTY ARISING FROM COURSE OF DEALING, PERFORMANCE OR
USAGE OF TRADE.

 

 

3.

LAWS, CODES, REGULATIONS, SAFETY DEVICES:  Compliance with laws, codes and
regulations relating to Sand and its use is the sole responsibility of Buyer,
and Seller makes no additional warranty or representation with respect thereto.
Buyer assumes the responsibility for providing and installing any and all
devices at the well site for protection, of safety, health and the environment
and shall indemnify and hold harmless Seller against any portion of expense,
loss, or damage which Seller may incur or sustain as a result of Buyer's failure
to do so, including reasonable legal costs and expenses.  Buyer will not export
or re-export the goods from the country of destination listed on Buyer’s initial
order form without Seller’s express prior and express written permission.

 

 

4.

WARNING FOR SALES INVOLVING SAND.  For sales of goods that involve Sand or
Sand-based products, the following statement shall apply:

 

WARNING:  This product contains crystalline silica - quartz, which can cause
silicosis (an occupational lung disease) and lung cancer if inhaled.  Avoid
breathing dust from this product.  FOR FURTHER INFORMATION, SEE PRODUCT SAFETY
DATA SHEET.

 

10

 